                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                8:17CR336
                                          )
      vs.                                 )
                                          )
ABBY ROWELL,                              )                  ORDER
COLTER KEFFER,                            )
                                          )
                   Defendants.


       This matter is before the court on the defendant Colter Keffer’s Unopposed
Motion to Continue Trial [150]. Counsel needs additional time to conduct plea
negotiations. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [150] is granted, as follows:

      1. The jury trial, for both defendants, previously set for October 29, 2018, is
         continued to December 10, 2018.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and December 10, 2018, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: October 29, 2018.

                                       BY THE COURT:


                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
